Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 7, 18 objected to because of the following informalities:  "the grooves being configured to engage a corresponding one the first and second retention arms." should read “the grooves being configured to engage the corresponding first and second retention arms.” 
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

4.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Walker (US 2018/0132683).
	Regarding claim 1, Walker teaches (Paragraphs [0031,0034]; Figures 1-3,5-6)  a handle (handle 102); a vacuum pod body (housing 104); a dust cup removably coupled to the vacuum pod body (dirt container 108); and a fluid conduit fluidly coupled to the dust cup, the fluid conduit including a flexible hose (flexible hose 310) configured to transition between an expanded and a retracted position and a coupling (coupling mechanism 320) configured to be removably coupled to the vacuum pod body, a first end of the flexible hose is coupled to the vacuum pod body and a second end of the flexible hose is coupled to the coupling (Figure 3), wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position (Paragraphs 0045-0047; Figures 5-6).
	Regarding claim 2, Walker teaches (Paragraphs [033-0036]; Figure 1-2) wherein the vacuum pod body (housing 104) defines a suction motor cavity (motor fan assembly 200) and at least a portion of the dust cup (dirt container 108) extends between the suction motor cavity and the handle (handle 102).
	Regarding claim 3, Walker teaches (Paragraphs [0033-0036]; Figure 1-2) wherein the dust cup (dirt container 108) includes a cyclonic region (dirt separation 110) and a debris collection region, wherein at least a portion of the cyclonic region is disposed 
	Regarding claim 4, Walker teaches (Paragraphs [0047-0050]; Figures 3 -6) wherein the vacuum pod body (housing 104) defines a receptacle (blind hole 322) for receiving at least a portion of the coupling.
5.	Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Conrad (US 20120222250 A1 ).
Regarding claim 1, Conrad teaches (Paragraphs [0040-0043,091]; see annotated figure directly below ) a handle (handle 152) ; a vacuum pod body (main body 112); a dust cup (dirt collection chamber 120)  removably coupled to the vacuum pod body; and a fluid conduit fluidly coupled to the dust cup, the fluid conduit including a flexible hose (flexible suction hose 109) configured to transition between an expanded and a retracted position and a coupling ( hose securing detent 258) configured to be removably coupled to the vacuum pod body, a first end of the flexible hose is coupled to the vacuum pod body and a second end of the flexible hose is coupled to the coupling, wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position.

    PNG
    media_image1.png
    399
    427
    media_image1.png
    Greyscale

Regarding claim 2, Conrad teaches (Paragraphs [0040-0045]; Figures 1, 13) wherein the vacuum pod body (main body 112) defines a suction motor cavity (suction motor 114) and at least a portion of the dust cup (cyclone bin assembly 110) extends between the suction motor cavity and the handle.
Regarding claim 3, Conrad teaches (Paragraphs [0040-0046]; Figures 1, 13) wherein the dust cup (cyclone bin assembly 110) includes a cyclonic region (cyclone chamber 118) and a debris collection region (dirt collection chamber 120), wherein at least a portion of the cyclonic region is disposed between the suction motor cavity (suction motor 114) and the handle.
Regarding claim 4, Conrad teaches (Paragraphs [0040-0043, 0091]; Figures 1, 2, 3) wherein the vacuum pod body (main body 112) defines a receptacle (hose wrap 248) for receiving at least a portion of the coupling (hose securing detent 258).
(s) 12-17,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Alton (10660494).
	Regarding claim 12, Alton teaches (Col 8 lines 43,51-60;Figures 1-2) a wand ( articulated elbow assembly 20); a surface treatment head (nozzle assembly 12) coupled to the wand; and a vacuum pod (vacuum cleaner 10) fluidly coupled to the wand, the vacuum pod comprising: a handle (handle 84); a vacuum pod body (body 50); a dust cup (bag housing 56) removably coupled to the vacuum pod body; and a fluid  (Col 9 lines 23-25,43-67) conduit fluidly coupled to the dust cup, the fluid conduit including a flexible hose (vacuum hose 66) configured to transition between an expanded and a retracted position and a coupling configured to be removably coupled to the vacuum pod body, a first end of the flexible hose is coupled to the vacuum pod body and a second end of the flexible hose is coupled to the coupling (latch mechanism 64) (Col 9 lines 34-35), wherein, when the coupling is coupled to the vacuum pod body, the flexible hose is in the retracted position (Figure 1).
	Regarding claim 13, Alton teaches (Col 9 lines 58-64, Col 16 lines 61-66; Figures 1-2,23,27)wherein the vacuum pod body (body 50) defines a suction motor cavity and at least a portion of the dust cup (bag housing 56) extends between the suction motor cavity (motor housing 52) and the handle (handle 84).
Regarding claim 14, Alton teaches (Col 9 lines 66-67,Col 18 lines 34-40; Figures 26, 27, 29) wherein the dust cup (bag housing 56) includes a cyclonic region (pre filter 
Regarding claim 15, Alton teaches (Col 15 lines 15 – 23; Figures 17-21B), wherein the vacuum pod body (body 50) defines a receptacle (hose handle assembly 60) for receiving at least a portion of the coupling (latch mechanism 64).
Regarding claim 16, Alton teaches (Col 9 lines 29-30,Col 15 lines 15 – 23; Figures 17-21B), wherein the receptacle(hose handle assembly 60) includes a channel(base/upper sections 70) having a first and a second retention arm, the first and second retention arms (flexible tab portion 374) being biased into the channel.
Regarding claim 17, Alton teaches (Col 9 lines 29-30, Col 15 lines 15 – 23
Figures 18) wherein the coupling (hose handle assembly 60) includes a catch (latch mechanism 64), at least a portion of the catch being configured to be received within the channel (upper sections 70).
Regarding claim 19, Alton teaches (Col 9 lines 29-30,Col 15 lines 15 – 23;Figures 17-21B  ) wherein, when the coupling ( latch mechanism 64)  is being coupled to the vacuum pod body (body 50), the catch is configured to urge the first and second retention arms outwardly (flexible tab portion 374) (Col 16 lines 35-40).
Claim Rejections - 35 USC § 103
	

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 5-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20180132683 A1) in view of Conrad (US 20140245562 A1).
Regarding claim 5, Walker teaches (Paragraphs [0046-0047]; Figures 1, 5, 6) the vacuum pod as disclosed above and includes a receptacle (blind hole 322).
Walker fails to teach receptacle that includes a channel having a first and a second retention arm, the first and second retention arms being biased into the channel.
Conrad teaches (Paragraphs [0182-0185]; Figures 15 – 19) a receptacle (hose storage chamber 1204) includes a channel (hollow interior 1210) having a first and a second retention arm (engagement ends 1213), the first and second retention arms being biased into the channel.

Regarding claim 6, modified Walker teaches (Paragraph [0046]; Figures 1, 5) wherein the coupling (320) includes a catch (catch end 330).
Regarding claim 8, modified Walker teaches (Paragraphs [0046-0047]; Figures 1, 5) wherein, when the coupling (first coupling mechanism 320) is being coupled to the vacuum pod body (housing 104) 
8.	Claims 7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 20180132683 A1 ) in view of Conrad (US 2014 0245562 ) further in view of Lee et al (20140338148) .
	Walker, as modified,  teaches (Paragraphs [0031,0034];Figures 1-3,5-6) handle (handle 102); a dust cup(dirt container 108); a fluid conduit (flexible hose 310) fluidly coupled to the dust cup, the fluid conduit including: a flexible hose (flexible hose 310) having a first end and a second end, the flexible hose being configured to transition between an expanded and a retracted position; and a coupling (first coupling mechanism 320)  including a catch (catch end 330), the coupling being coupled to the second end of the flexible hose; and a vacuum pod body (housing 104)  coupled to the first end of the flexible hose, the vacuum pod body defining a receptacle (blind hole 304) for receiving at least a portion of the catch (Paragraphs 0045-0047; Figures 5-6).
	Walker, as modified, teaches (Abstract, Paragraph [0033-0036]; Figure 1-2) wherein the vacuum pod body (housing 104) defines a suction motor cavity (motor fan assembly 200) and at least a portion of the dust cup (dirt container 108) extends between the suction motor cavity and the handle (handle 102).

Walker, as modified, teaches all of the elements of the current invention as stated above except a catch that includes a plurality of grooves, the grooves being configured to engage a corresponding one the first and second retention arms within a channel (examiner interpreting the grooves to be positively recited).
	Lee et al teach (Paragraphs [0051-0052]; Figure 2-5) wherein the catch includes a plurality of grooves (guide grooves 33), the grooves being configured to engage a corresponding one of the first and second retention arms.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the catch of Walker, as modified, to include a plurality of grooves taught by Lee et al. This modification of the catch would result in an improvement of the securement of the catch mechanism when it is inserted into the receptacle. 
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alton (10660494 B1) in view of Lee et al (20140338148).
Alton teaches (Col 8 lines 51-67 ; Figure 1-2) a wand (articulated elbow assembly 20); a surface treatment head (nozzle assembly 12) coupled to the wand; and a vacuum pod (vacuum cleaner 10) fluidly coupled to the wand, the vacuum pod comprising: a handle (handle 84); a vacuum pod body (body 50); a dust cup (bag housing 56) removably coupled to the vacuum pod body; and a fluid conduit fluidly coupled to the dust cup, the fluid conduit including a flexible hose (vacuum hose 66) configured to transition between an expanded and a retracted position and a coupling (latch mechanism 64) configured to be removably coupled to the vacuum pod body, a first end 
Additionally, Alton teaches (Col 9 lines 29-30,Col 15 lines 15 – 23; Figures 18) a receptacle (hose handle assembly 60) with a channel (base/upper sections 70) that has a first and a second retention arm (flexible tab portion 374) and a catch (latch mechanism 64).
	Alton does not teach a plurality of groves within a catch. 
Lee et al teach (Paragraphs [0051-0052]; Figure 2-5) wherein the catch includes a plurality of grooves (guide grooves 33), the grooves being configured to engage.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the catch of Alton to include a plurality of grooves taught by Lee et al. This modification allows the coupling to have a more secure fit when received within the channel.  
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723